GRAY, J.
This is an action on promissory notes, tried in the circuit court of Shannon county, resulting in a judgment in fayor of the defendant. After taking *103the proper preliminary steps plaintiff appealed to this court. The respondent has filed a printed brief in which he claims that the appeal should be dismissed because the alleged abstract of the record filed by appellant is insufficient. The appellant complains of many alleged errors of the circuit court during the trial of the case, but its motion for new trial only contains one ground as follows: “Because the finding of the court was against the law and the evidence.” This is wholly insufficient to bring matters of exception to this court for review. [State v. Scott, 214 Mo. l. c. 261, 113 S. W. 1069.]
In the case just cited, the court said: “The grounds assigned for a new trial are: That the verdict of the jury is against the law. That the verdict of the jury is against the evidence. The verdict of the jury is against the law and the evidence. It is well settled that a motion for a new trial must so definitely set out the reasons therefor as to direct the attention of the trial court to the precise error of which complaint is made. The simple assertion that the verdict - of the jury is against the law do^s not indicate wherein it infringes upon the law. It is no ground for setting aside the verdict of the jury that it may be against the evidence. It is only in case there is no substantial evidence to support the verdict that this court will interfere.”
The only way matters of exception can be preserved for review in the appellate court is by setting them forth in the motion for new trial.
The abstract of the record in this case shows nothing but the pleadings. There is no judgment or order showing the filing, or overruling of a motion for new trial, contained therein. Immediately following the reply of the plaintiff, follows the evidence, and there is no statement that what is contained therein was preserved by the bill of exceptions, and there is nothing to show where the bill of exceptions begins or ends. [Reno v. Fitz Jarrell, 163 Mo. 411, 63 S. W. 808.]
*104The abstract of the record must show the judgment of the court and the orders of the filing of a motion for new trial and the ruling of the court thereon; also showing that an appeal has been taken in the case. None of these things are shown by the abstract in this case, and. the motion urged by respondent is well taken.. [Milling Co. v. St. Louis, 222 Mo. 306, 121 S. W. 112; Stark v. Zehnder, 204 Mo. 442, 102 S. W. 992.]
For the reasons assigned, there is nothing for our consideration but the record proper, and as no error is found therein, the judgment will be affirmed. .
All concur.